—Order, denominated decision and judgment, Supreme Court, New York County (Robert Lippmann, J.), entered on or about July 17, 2000, which denied petitioner customers’ application for an attachment in aid of an arbitration they brought against respondent stockbroker, and dismissed the petition, unanimously affirmed, with costs.
The attachment was properly denied without a hearing, there being no issues of fact raised as to respondent’s financial condition and prospects, and no facts adduced to support petitioners’ claim that respondent will secrete, dissipate- or otherwise squander his assets (cf., County Natwest Sec. Corp. v Jesup, Josephthal & Co., 180 AD2d 468). Concur — Mazzarelli, J. P., Andrias, Wallach, Lerner and Rubin, JJ.